Citation Nr: 1545271	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  13-18 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for instability of the right knee, status post arthroscopy, prior to January 21, 2013.  

3.  Entitlement to an initial compensable evaluation for residual scars of the right lower extremity associated with instability of the right knee, status post arthroscopy, prior to January 21, 2013.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services

ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1994.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) and an April 2012 rating decision of the Atlanta, Georgia RO.  The Veteran's claims file is now in the jurisdiction of the Atlanta, Georgia RO.

The Veteran submitted additional evidence in September 2013, consisting of a VA treatment record.  As the Veteran perfected his appeal after February 2, 2013, a waiver of initial Agency of Original Jurisdiction (AOJ) review is not required.  38 U.S.C.A. § 7105(e) (West 2014); VA Fast Letter 14-02 (May 2, 2014).

In September 2014, the Veteran elected representation from an agent as a one-time only representative.  However, in October 4, 2015 correspondence, the Veteran revoked the agent's representation and reported that the Georgia Department of Veterans Services was his representative for all claims.  In March 2015 correspondence, Georgia Department of Veterans Services stated that the Veteran's appeal for service connection for PTSD was respectfully submitted to the Board.  In May 2015, the Board sent the Veteran a certification letter notifying the Veteran that his claim was before the Board.  The Board copied Georgia Department of Veterans Affairs on that letter.  The Board recognizes Georgia Department of Veterans Services as the Veteran's representative.  

The issues of entitlement to an evaluation in excess of 10 percent for instability of the right knee, status post arthroscopy; and entitlement to an initial compensable evaluation for residual scars of the right lower extremity associated with instability of the right knee, status post arthroscopy for the period prior to January 21, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a diagnosis of PTSD that has been medically attributed to stressor events that occurred during his active service. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107, 1154(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Board finds that VA has substantially satisfied the duties to notify and assist.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim for entitlement to service connection for a psychiatric disorder, to include PTSD, given the favorable nature of the Board's decision. 

II.  Service Connection

The Veteran alleges that he has PTSD that is related to his experiences in service. 

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Additionally, service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  In particular, a diagnosis of PTSD must conform, for this Veteran, to the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  38 C.F.R. §§ 3.304(f), 4.125(a) (2014).  Regarding the diagnosis of PTSD, a final rulemaking recently amended § 4.125(a) to state that diagnosis of a mental disorder must conform to DSM-5, not DSM-IV.  80 Fed. Reg. 14,308 (Mar. 19, 2015); see 79 Fed. Reg. 45,093 (Aug. 4, 2014).  However, the applicability date of the rulemaking indicated that the revision is not applicable where a case was pending before the Board on or before August 4, 2014.  See 80 Fed. Reg. at 14,308.  Since the Veteran's case was pending before the Board on August 4, 2014, DSM-IV is applicable to his case.

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

With regard to credible supporting evidence of the claimed stressor, the evidence necessary to establish that an alleged stressor actually occurred varies depending on the type of stressor alleged. There are relaxed evidentiary standards where a Veteran engaged in combat or in an environment involving possible hostile military or terrorist activity or where PTSD is diagnosed in service.  See 38 C.F.R. § 3.304(f).  There is evidence that the Veteran engaged in combat as discussed below.

In the instant case, there is medical evidence demonstrating that the Veteran has a psychiatric disorder, to include PTSD.  In an August 2010 VA treatment record, the examiner diagnosed the Veteran with mild PTSD and severe depression.  On December 2011 VA contract examination the examiner diagnosed the Veteran with depression.  Further, a September 2013 VA treatment letter noted that the Veteran was diagnosed with PTSD.  Thus, the evidence shows the Veteran has a current diagnosis of a psychiatric disorder, to include PTSD.

An October 1992 service treatment record (STR) reflects that the Veteran was referred to a stress management class focusing on identifying stressors, stress reactions on the body, and how to cope with changing levels of stress.  

An August 2010 VA treatment record reflects that the Veteran stated that he was in air defense artillery and that he was in Saudi Arabia.  He was under rocket and mortar fire, with one landing close to him.  The Veteran stated that he was once in a mine field and he had recurrent thoughts and dreams about getting blown up in the mine field.  He also reported that he saw bodies burning in a truck on the side of the road.  The record noted that the Veteran was being treated through psychotherapy and could benefit from more sessions. 

The Veteran reported during the December 2011 VA examination that his military occupation was a Vulcan Crewmember.  He reported that he experienced PTSD symptoms after serving a seven month deployment in Saudi Arabia.  

Further, in a September 2013 VA letter, the VA psychiatrist who had been personally treating the Veteran since February 2011, noted that the Veteran experienced traumatic occurrences during his combat deployment in Operation Desert Storm when he worked in the Army as a Squad Leader in air defense artillery.  The Veteran reported to the VA psychiatrist that while in the Desert Storm, the Veteran experienced many traumas in which he feared for his life, he witnessed body parts of the enemy, and encountered artillery rounds that were fired towards him.  He reported frequently fearing for his own safety.

In this case, the Veteran's DD Form 214 confirms that he was a Vulcan Crewmember.  Further, among other medals, the Veteran received a Kuwait Liberation Medal.  The medal is given to those who participated in Desert Storm.  See Manual of Military Decorations and Awards, Volume 3 at 42.  The Veteran's service personnel records confirm that the Veteran served in the defense of Saudi Arabia, Liberation and Defense of Kuwait, and Southwest Asia Cease-Fire Campaigns.  His service personnel records also show that he served in Saudi Arabia from December 1990 to May 1991.  A 1991 Evaluation Report says the Veteran was instrumental in Tactical Operations Center during combat in Iraq and instilled confidence in his crew.  He led his crew through successful combat operations.  Therefore, the record supports that he is engaged in combat with the enemy and his lay statements are consistent with the circumstances, conditions, and hardships of his service, his lay statements are sufficient proof that he experienced in-service stressors. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).  

What remains to be established is that there is a link between the diagnosed PTSD and the in-service stressor event.  The September 2013 letter from the VA psychiatrist thoroughly described the traumatic stressor events as noted above.  He assessed that the Veteran had very severe symptoms of PTSD such as nightmares, social isolation, night sweats, hyper vigilance with scanning behavior, easily startled, avoidance of thinking about war, irritability, difficulty getting along with others, and significant trouble sleeping.  The VA psychiatrist opined that it was in "his clinical opinion that his PTSD diagnosis is the direct result of his combat exposure during Operation Desert Storm."  He concluded that although the Veteran had completed a therapy course to treat his PTSD symptoms, the Veteran continued to have some residual PTSD symptoms that affected his daily life, social interactions, and relationships.  The Board finds this statement to be of great probative value.  There is no competent evidence to the contrary.  

Accordingly, the requirements of 38 C.F.R. § 3.304(f) have been met and service connection for PTSD is warranted. 


ORDER

Service connection for PTSD is granted.


REMAND

In an April 2012 rating decision, the RO, in pertinent part, granted service connection for residual scars of the right lower extremity secondary to service-connected disability of instability of the right knee status post arthroscopy, effective January 18, 2012; and continued an evaluation of 10 percent for instability of the right knee, status post arthroscopy.  In a November 2013 rating decision, the RO granted service connection for total right knee arthroplasty and assigned a temporary total rating, effective January 21, 2013.  A 30 percent rating was assigned from March 1, 2014.  

The Veteran's notice of disagreement would still apply to claims for increased ratings for the scars and instability prior to January 21, 2013.  The RO has not issued a statement of the case (SOC) with respect to those issues.  As a result, the Board must remand these issues to the RO to furnish a SOC that addresses these issues and to give the Veteran an opportunity to perfect an appeal of the same by submitting a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a SOC for the issues of entitlement to an evaluation in excess of 10 percent for instability of the right knee, status post arthroscopy and entitlement to an initial compensable evaluation for residual scars of the right lower extremity associated with instability of the right knee, status post arthroscopy, prior to January 21, 2013.  Advise the Veteran of his appeal rights.  If an appeal is perfected in this matter, the case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


